 

Case 1:15-cr-00586-GBD Document 45 Filed 05/21/20 Page 1 of 2

DAVID K. BERTAN

ATTORNEY AT LAW ome,
888 GRAND CONCOURSE, SUITE’1N
BRONX, NEW YORK 10451.

(718) 742-1688 a
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

 

 

May 13, 2020
Via ECF

Hon. George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re: USA v. Elizabeth Thompson
15-Cr-586 (GBD)

Dear Judge Daniels:

I represent Elizabeth Thompson in the above matter. On May 11, 2017, Ms. Thompson
was originally sentenced to a term of time served plus 3 years of supervised release. Ms.
Thompson’s supervised release was due to end on May 11,2020. In the meantime, Ms. Thompson
has had a pending Violation of Supervised Release; as the Court may recall, Probation has been
seeking to incarcerate Ms. Thompson on that violation since the fall of 2019. Ms. Thompson has
had no subsequent violations of her supervised release, as shown by the fact that Probation has not
alerted this Court to any issues since January of 2020.

When Ms. Thompson reached out to me this past weekend to determine if there were any
steps she needed to take to acknowledge that she had finished her term of supervised release, I in
turn contacted Officer Charnice Perez to inquire. In response, Officer Perez claimed that because
the violation is still pending, Ms. Thompson is still under supervision. As I noted at the last
conference, Probation has repeatedly sought to incarcerate Ms. Thompson for testing positive on
a few drug tests: Ms. Thompson, rightfully concerned about vindictive prosecution by Officer
Perez, provided proof to this Court that the purported positive tests were clearly mistakes.

 
Case 1:15-cr-00586-GBD Document 45 Filed 05/21/20 Page 2 of 2

Hon. George B. Daniels
United States District Judge
May 13, 2020

Page 2

Notwithstanding this proof, Officer Perez continued to ask that Ms. Thompson, a single parent, be
put in jail.

Ms. Thompson is still concerned that with a few weeks left on her term of supervised
release, she will be the subject of yet another violation proceeding. In light of Probation’s
continued desire to punish her, I am respectfully requesting that this Court issue an Order
discharging Ms. Thompson from supervised release.

Thank you for your consideration.

Very truly yours,
_S§-
David K. Bertan

DKB
cc: AUSA David Abramowicz (via e-mail)
US Probation Officer Assistant Charnice Perez (via email)

 

 
